Citation Nr: 0427125	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  99-23 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for disability 
manifested by blood in the urine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 1981 
and from June 1984 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.   

During the pendency of this appeal, in February 2001 the 
Board remanded the case to the RO for further development.


FINDINGS OF FACT

1.  VA has provided the veteran all notifications and has 
rendered all assistance required.

2.  Sinusitis is not currently shown.

3.  Disability manifested by blood in the urine is not 
currently shown.


CONCLUSIONS OF LAW

1.  Claimed sinusitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

2.  A claimed disability manifested by blood in the urine was 
not incurred in or aggravated by service.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in May 2001, and in the 
statement of the case and supplemental statement of the case.  
He was informed of the information and evidence necessary to 
substantiate the claims, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claims.  He also has been 
afforded pertinent examinations.  The Board finds that VA has 
complied with the VCAA duties to notify and assist.  The 
timing of the notice, after the adjudication appealed, did 
not prejudice the claims in any way because they were re-
adjudicated subsequently by the RO on the merits of the 
claims alone without regard to finality of prior decisions.

II.  Background

Service medical records during the veteran's two periods of 
active duty reflect treatment for different medical 
conditions and disorders.  During the first period of 
service, the veteran was seen in January 1976 for complaints 
of nasal congestion and rhinorrhea, which was assessed as 
viral upper respiratory infection.  He was seen in September 
1976 for complaints of stuffiness, which was assessed as 
allergic rhinitis.  During a May 1981 examination, evaluation 
was normal for examination of the nose, sinuses, and mouth 
and throat.


During a March 1984 enlistment examination, the veteran 
reported that he had not had any ear, nose, or throat 
trouble; sinusitis, or kidney stone or blood in urine; and on 
examination, all referable clinical evaluations were normal.

During the veteran's second period of service, the report of 
a July 1985 pre-commissioning examination shows that the 
veteran reported that he had not had any ear, nose, or throat 
trouble; sinusitis, or kidney stone or blood in urine.  
During examination evaluation of the nose and sinuses, and 
genitourinary system were all normal.

Treatment records during the second period of service show 
the veteran was treated for complaints, and included 
assessments of upper respiratory infection, and acute 
rhinitis.  These records also show treatment in the 1990's 
for complaints of blood in the urine.  In January 1993, the 
veteran was seen for complaints of intermittent hematuria.  
At that time the assessment was rule out prostate cancer 
versus stone.  When seen in April 1993, he reported no 
hematuria since an episode the previous week.  The impression 
was resolving hematuria.  The report of a November 1993 
urology evaluation contains an impression of gross hematuria, 
no growth found.  

A report of medical history dated in April 1995 shows that 
the veteran reported that he had or had had sinusitis and 
kidney stone or blood in urine.  He further stated that he 
had blood in his urine periodically, and that he had 
headaches, dizziness, and sinusitis periodically.  During a 
subsequent routine examination in May 1995, the evaluation 
was normal for examination of the nose, sinuses, and 
genitourinary system.

In April 1997, he was seen for complaints of blood in his 
urine for the previous 2-3 days.  That report contains an 
assessment of hematuria, etiology unknown.  In February 1998 
he was seen for complaints of blood in the urine for the 
previous two days.  The assessment at that time was gross 
hematuria. 

A report of medical history, and report of medical 
assessment, both dated in July 1998, show that the veteran 
reported that he had sinusitis and blood in the urine.  The 
report of medical history contains a physician's summary, 
which noted a history of hematuria for eight years.  During 
the veteran's July 1998 retirement examination, the examiner 
noted findings of a deviated septum with no problems at this 
time.  Evaluation of the nose, sinuses and genitourinary 
system was normal.

The report of a December 1998 VA general examination shows 
that the veteran reported complaints that his bladder was 
okay, but he did pass blood from time to time with urine.  He 
also reported that he had chronic sinus problems, and had 
headaches often which were related to sinuses, but also he 
had stress headaches.  On examination, the examiner made 
findings that examination of the nose, sinuses, mouth and 
throat was negative.  The report contains a diagnosis of (1) 
chronic sinusitis and (2) blood in urine (evaluation was 
negative).  A January 1999 VA clinical laboratory report 
shows that evaluation of the urine for blood was negative.

The report of a January 2002 VA nose, sinuses, larynx, and 
pharynx examination shows that the veteran reported he had 
had trouble with nasal airway obstruction with intermittent 
rhinorrhea for the last 12 to 13 years, beginning on a ship 
and this had never gotten any better.  He reported that his 
nasal obstruction was bilateral, and that he had allergic 
symptoms consisting of episodic sneezing fits, itchy nose, 
itchy and watery eyes, and an itchy soft palate.  He reported 
that he did not have any purulent drainage or postnasal drip.  
After examination, the diagnosis was chronic rhinitis, likely 
allergic in nature.

The report of a January 2002 VA genitourinary examination 
shows that the veteran said he had had a vasectomy in 1986 
after his second child was born.  He complained that in 1990 
blood appeared in his urine.  He said he underwent 
cystoscopic examination and an intravenous pyelogram and the 
etiology was never found.  He said he last noticed blood in 
his urine in June 2001.  It was not painful.  He denied 
having lethargy, weakness, anorexia, but he had had weight 
gain from 190 to 244 pounds.  The veteran said that his 
frequency of urination was three to four times a day and none 
at night.  He denied having any hesitancy, diminution of 
stream or dysuria.  He had not had recurrent urinary tract 
infections, bladder stones, nephritis, hospitalization for 
urinary tract disease, or malignancy.  After examination, the 
diagnosis was hematuria, remote, of undetermined etiology.  
The examiner provided an opinion that the veteran did not 
have disability manifested by hematuria and there was no 
current, chronic disability manifested by blood in the urine.  
The examiner noted that on the day of the examination 
urinalysis was normal.

III.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

A.  Sinusitis

In this case, the preponderance of the evidence is against 
the claim for service connection for sinusitis.  The 
competent medical evidence shows that the veteran was treated 
during both periods of service for upper respiratory 
infection.  During his second period of service, assessments 
included upper respiratory infection and acute rhinitis.  The 
Board notes here that the veteran has been granted service 
connection for chronic rhinitis.  Service medical records are 
devoid of evidence referable to a chronic sinusitis disorder 
and at his July 1998 retirement examination, evaluation of 
the sinuses was normal.  

Although the report of the December 1998 VA general 
examination contains a diagnosis of "chronic sinusitis," 
during that examination, the nose, sinuses, mouth and throat 
were negative.  The diagnosis was clearly based solely on the 
history given by the veteran.  There was no mention of 
rhinitis.

During the January 2002 VA nose, sinuses, larynx, and pharynx 
examination, the diagnosis was chronic rhinitis, likely 
allergic in nature.  Again, the Board notes that the RO has 
granted service connected for chronic rhinitis.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a current chronic 
sinusitis. 

B.  Disability Manifested by Blood in the Urine

In this case, the preponderance of the evidence is against 
the claim for service connection for disability manifested by 
blood in the urine.  Service medical records during the 
veteran's second period of service include treatment records 
which show that he was evaluated for complaints of blood in 
his urine, and which include assessments of hematuria.  
However, at his July 1998 retirement examination, evaluation 
of the genitourinary system was normal. 

The report of the December 1998 VA general examination 
contains a diagnosis of "blood in urine (evaluation was 
negative)," and the associated January 1999 VA laboratory 
report shows that evaluation of the urine for blood was 
negative.

At the conclusion of the January 2002 VA genitourinary 
examination, the examination report contains a diagnosis of 
hematuria, remote, of undetermined etiology.  The examiner 
also opined that the veteran did not have disability 
manifested by hematuria, and that there was no current, 
chronic disability manifested by blood in urine.  The 
examiner noted that urinalysis was normal.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has a current chronic 
disability manifested by blood in urine, or hematuria.  
Hematuria is defined as blood in the urine.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 743 (28th ed. 1994).  In this 
connection, the Board notes that a diagnosis of hematuria, 
remote, as diagnosed in the January 2002 VA genitourinary 
examination, is not equal to a diagnosis of a chronic 
disability manifested by blood in the urine.  Further, as 
noted above, at the time of the veteran's December 1998 VA 
examination, evaluation for blood in the urine was negative.

C.  Conclusion 

Based on the foregoing, the preponderance of the evidence is 
against the claims that the veteran has (1) sinusitis or (2) 
disability manifested by blood in urine.  As discussed 
earlier above, entitlement to service connection for disease 
or injury is limited to cases in which such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claims for service 
connection for (1) sinusitis or (2) disability manifested by 
blood in urine, must be denied because the first essential 
criterion for the grant of service connection, i.e., 
competent evidence of the disability for which service 
connection is sought, has not been met.

Thus, the Board finds that service connection is not 
warranted for (1) sinusitis or (2) disability manifested by 
blood in urine, because a preponderance of the evidence shows 
that the veteran does not currently have either disability.  
Id. (where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection).  Therefore, based on the foregoing, service 
connection for (1) sinusitis and for (2) disability 
manifested by blood in urine, is denied.

The Board has considered the veteran's lay statements that he 
has such disorders as a result of his service.  To the extent 
that these statements may be intended to represent evidence 
of nexus, without more, these statements are not competent 
evidence of a nexus between either claimed disorder and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claims for 
service connection for (1) sinusitis and for (2) disability 
manifested by blood in urine, must be denied.

In sum, the preponderance of the evidence is against the 
claims for service connection for (1) sinusitis and for (2) 
disability manifested by blood in urine, and the claims are 
denied.  In reaching this decision, the Board considered the 
"benefit of the doubt" doctrine.  However, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for disability manifested 
by blood in urine is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



